DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/2019 and 12/5/2019 were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 10, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Progress in Polymer Science, Vol. 33, No. 6, pp. 581-630 (2008), of record) in view of Rogers et al. (US 2015/0181700).
Regarding Claim 1, Choi discloses an electro-optic medium comprising a continuous phase comprising a binder (See page 597, polymer binders) and 
Choi does not specifically disclose
wherein the binder comprises an elastomer having a Young’s modulus less than 25 MPa.
However Rogers, in the same field of endeavor, teaches 
wherein the binder comprises an elastomer having a Young’s modulus less than 25 MPa (Paragraph 0160, low modulus of less than or equal to 10 MPa, less than or equal to 5 MPa, or less than or equal to 1 MPa, Paragraphs 0161 and 0344), for the purpose of providing encapsulants with the most freedom of motion and therefore the highest levels of stretchability
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the electro-optic medium of Choi with the wherein the binder comprises an elastomer having a Young’s modulus less than 25 MPa of Rogers, for the purpose of providing encapsulants with the most freedom of motion and therefore the highest levels of stretchability.
Regarding Claim 2, Choi in view of Rogers discloses as is set forth above and Choi further discloses wherein the electro-optic material comprises a plurality of charged particles dispersed in a suspending fluid and capable of moving therethrough on application of an electric field to the suspending fluid (See page 600, microencapsulated electrophoretic material that consists of millions microcapsules containing charged pigment particles in a clear fluid. A negative voltage applied to the top surface causes the positive white particles to move to the top of the capsule and the 
Regarding Claim 3, Choi in view of Rogers discloses as is set forth above and Choi further discloses wherein the electro-optic media is encapsulated within capsules (See page 600, microencapsulated electrophoretic material that consists of millions microcapsules containing charged pigment particles in a clear fluid).
Regarding Claim 7, Choi in view of Rogers discloses as is set forth above and Rogers further discloses wherein the binder comprises a mixture of at least two elastomers (Paragraph 0157, mixtures of polymers and copolymers), for the purpose of providing encapsulants with the most freedom of motion and therefore the highest levels of stretchability.
Regarding Claim 8, Choi in view of Rogers discloses as is set forth above and Rogers further discloses wherein the binder comprises at least one elastomer selected from the group consisting of synthetic and natural rubbers, polybutadiene, polyisoprene, styrene-butadiene-styrene block copolymers, styrene- isoprene-styrene, styrene-isoprene/butadiene-styrene block copolymers, styrene- ethylene/butylene-stryene block copolymers, styrene-ethylene/propylene block copolymers, styrene-ethylene/propylene-styrene block copolymers, isoprene-butadiene block copolymers, butadiene-isoprene-styrene block copolymers, styrene-isobutylene-styrene block copolymers, butyl rubber, ethylene-propylene-diene monomer rubber, polyurethane elastomers, polychloroprene rubber, acrylonitrile butadiene rubber, hydrogenated acrylonitrile butadiene rubber, alkylated chlorosulfonated polyethylene, epichlorohydrin, ethylene alpha olefin elastomers, silicone rubber, silicone block copolymers, acrylic polymers, and 
Regarding Claim 10, Choi in view of Rogers discloses as is set forth above and Rogers further discloses wherein the elastomer has a Young’s modulus less than 10 MPa (Paragraph 0160, low modulus of less than or equal to 10 MPa, less than or equal to 5 MPa, or less than or equal to 1 MPa, Paragraphs 0161 and 0344), for the purpose of providing encapsulants with the most freedom of motion and therefore the highest levels of stretchability.
Regarding Claim 13, Choi in view of Rogers discloses as is set forth above and Rogers further discloses wherein the binder further comprises at least one non-elastomeric polymer (Paragraph 0157 and 0158, non-elastomeric materials), for the purpose of providing encapsulants with the most freedom of motion and therefore the highest levels of stretchability.
Regarding Claim 15, Choi in view of Rogers discloses as is set forth above and Choi further discloses wherein a laminate comprising a layer of an electro-optic medium according to claim 1 (see above), a light-transmissive substrate (Page 598, Fig. 13, bottom substrate, Page 618, transparent substrate), and a light-transmissive electrode (Page 598, Fig. 13, electrode, Page 618, transparent electrode) disposed between the electro-optic medium and the substrate (Page 598, Fig. 13, electrode is between bottom substrate and the liquid crystals).
Regarding Claim 16, Choi in view of Rogers discloses as is set forth above and Choi further discloses wherein a laminate according to claim 15 (see above) further 
Regarding Claim 17, Choi discloses
an electro-optic display (abstract, Page 581) comprising, in order: a light-transmissive protective layer (Fig. 15, PET); a light-transmissive electrically-conductive layer (Fig. 15, ITO); 
and a substrate comprising at least one conductor (Fig. 13, electrode on top of the bottom substrate), and 
an electro-optic medium comprising a continuous phase comprising a binder (See page 597, polymer binders) and a discontinuous phase comprising electro-optic material (See page 600, microencapsulated electrophoretic material),
Choi does not specifically disclose
wherein the binder comprises an elastomer having a Young’s modulus less than 25 MPa.
However Rogers, in the same field of endeavor, teaches 
wherein the binder comprises an elastomer having a Young’s modulus less than 25 MPa (Paragraph 0160, low modulus of less than or equal to 10 MPa, less than or equal to 5 MPa, or less than or equal to 1 MPa, Paragraphs 0161 and 0344), for the purpose of providing encapsulants with the most freedom of motion and therefore the highest levels of stretchability
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the electro-optic medium of Choi with the wherein the binder .
Allowable Subject Matter
Claims 4-6, 9, 11, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 4, none of the prior art either alone or in combination disclose or teach of a medium including, as the distinguishing feature(s) in combination with the other limitations wherein the elastomer is a block copolymer.
Specifically, with respect to claim 6, none of the prior art either alone or in combination disclose or teach of a medium including, as the distinguishing feature(s) in combination with the other limitations wherein the elastomer is an acrylic polymer.
Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or teach of a medium including, as the distinguishing feature(s) in combination with the other limitations wherein the ethylene-propylene-diene monomer rubber is selected from the group consisting of ethylene propylene diene terpolymers, ethylene octene copolymers, ethylene butene copolymers, ethylene octene terpolymers, ethylene butene terpolymers, ethylene vinylacetate, and ethylene methylacrylate.
Specifically, with respect to claim 11, none of the prior art either alone or in combination disclose or teach of a medium including, as the distinguishing feature(s) in combination with the other limitations wherein the elastomer has a glass transition temperature in a range from -125 to +20° C.
Specifically, with respect to claim 12, none of the prior art either alone or in combination disclose or teach of a medium including, as the distinguishing feature(s) in combination with the other limitations wherein the binder comprises at least about 20 percent to about 50 percent by weight of the electro-optic medium.
Specifically, with respect to claim 14, none of the prior art either alone or in combination disclose or teach of a medium including, as the distinguishing feature(s) in combination with the other limitations wherein the at least one non-elastomeric polymer is selected from the group consisting of polysaccharides, polyvinyl alcohols, N- methylpyrrolidone, N-vinylpyrrolidone, polyethylene glycol, poly(2-hydroxyethyl acrylate), latices of polyurethanes optionally compounded with one or more of acrylics, polyesters, polycarbonates, silicones, an epoxidized vegetable oil fatty acid, an epoxidized ester of a vegetable oil fatty acid, and combinations thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogers et al. (US 8,552,299), Rogers et al. (US 7,521,292), Pullen et al. (US 7,002,728), and Paolini, Jr. et al. (US 7,679,814) are cited to show similar mediums and displays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872